                           Case 4:19-cv-00308-RSB-CLR Document 12 Filed 04/29/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ROSALIND BACON,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-308

                  MICHAEL WHITAKER, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated April 24, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate as the opinion of this Court, judgment is entered dismissing

                      Plaintiff's Complaint without Prejudice. This case stands closed.




            Approved by: ________________________________
                           _______
                                _ __
                                __ __
                                   ________
                                          ___
                                            _________________
                                                           _




            April 29, 2020                                                      John E. Triplett, Acting Clerk
           Date                                                                 C
                                                                                Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
